Title: To Alexander Hamilton from William Bradford, 21 May 1795
From: Bradford, William
To: Hamilton, Alexander


My dear Sir,
Philada. May 21. 1795
I thank you very sincerely for your letter of the 10th. inst. which I received a few days ago. The conduct of Fauchet which you so justly reprobate could not escape the notice of the president tho’ it does not seem to have excited so much public attention as I expected. A little before this took place, that minister had intimated to Mr Randolph his expectation of returning soon to France; and Mr Munroe’s letters gave reason to expect that M. Adet was on his way to America to succeed him. Mr Randolph therefore thought it would be sufficient to communicate to his successor either at the first interview or immediately after the sense of the govt. on this subject. If such gross improprieties could have been suppressed for the future, without any new visitation to Fauchet, who has been extremely soured of late & is disposed I suspect to do us mischief on his return, it would have been desirable, and perhaps the best course: but as we hear nothing more of Adet & this man is evidently endeavoring to stimulate the party which is opposed to the Treaty, the march you intimate would not have been amiss. I shewed your letter to the Secy. of State: but his censure of Fauchet outran yours: and he means that he shall learn thro’ his successor the sentiments which are entertained of his behavior. As no letter can be given him at his d⟨e⟩parture, he will at least gather it from that c⟨ir⟩cumstance. He finds great fault with Mr Randolph of late & I understand has had the effrontery to complain “That he did not shew him the whole of the instructions to Mr Jay” & that he did not inform him that Mr Jay was authorised to conclude a commercial treaty. On the subject of that Treaty he is extremely irritable: and from various circumstances I have reason to believe that the pieces signed “Franklin” which are directed against our having any connection with G. Britain, are written under his direction: but it is impossible to prove that the fact is so. I am persuaded no means will be left untried to induce the Senate to reject the treaty: and I sincerely hope Mr. Jay will arrive before the discussion commences.
The trial of the insurgents has commenced. Mr. Rawle selected what he thought a pretty strong case: but his principal witness proved recreant & flatly contradicted what his deposition contained. The prisoner was of Course acquitted without argument: & on applicati⟨on⟩ of the district Attorney, the Witness—Major Parke⟨r⟩ (you may recollect him, perhaps a tall, red haired snuff-taking fellow) was bound in recog. to take his trial for the perjury. The trials of several others have been put off on affidavits of the absence of material witnesses, the Court being of opinion “That they were intitled to a reasonable time to collect their evidence, after the list of the U.S. witness is furnished.” This creates not a little embarrassment & their Counsol will in future try the prisoners in such order as best suits their own views.
Adieu. Believe me, very truly & affly Yours

W. Bradford
A. Hamilton Esq.

